Title: To John Adams from Richard Henry Lee, 24 April 1779
From: Lee, Richard Henry
To: Adams, John


     
     Philadelphia, 24 April 1779. Dft  (ViU: Lee Papers). printed: The Letters of Richard Henry Lee, ed. James Ballagh, 2 vols., N.Y., 1914 (repr. N.Y., 1970), 2:46–49.
     Given its date and its existence only in draft, this reply to John Adams’ letter of 5 Aug. 1778 (vol. 6:350–352) probably never reached him. Lee commended Adams for his determination to remain outside the quarrels of the Americans in France and then turned to Silas Deane, whose address he believed would have no lasting effect, for Deane was universally censured. Lee thought the British success in Georgia would be temporary; expected that the Articles of Confederation would soon be ratified; and emphasized the need for a loan, which along with economy and taxation would place the currency on a firm foundation. He enclosed the pamphlet Observations on the American Revolution (Phila., Feb. 1779), consisting of selections from the Journals of the congress compiled by Gouverneur Morris, designed to counteract the falsities of the Carlisle commissioners (EvansCharles Evans and others, comps., American Bibliography: A Chronological Dictionary of All Books, Pamphlets and Periodical Publications Printed in the United States of America [1639–1800], Chicago and Worcester, 1903–1959; 14 vols., No. 16625; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 15:1452; Burnett, ed., Letters of MembersEdmund C. Burnett, ed., Letters of Members of the Continental Congress, Washington, 1921–1936; 8 vols., 4:59, note).
    